Citation Nr: 1527648	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-47 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at St. Elizabeth Medical Center from November 13, 2009 to November 24, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the VA Medical Center in Canandaigua, New York.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals documents that are either irrelevant or duplicative of those in the paper claims file.  Review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a May 2015 statement by the Veteran's representative.


FINDINGS OF FACT

1.  St. Elizabeth Medical Center treated the Veteran from November 12, 2009 to November 24, 2009 for symptoms of shortness of breath that were ultimately diagnosed as due to bilateral pulmonary infiltrate plus hypoxemia, chronic obstructive pulmonary disease, emphysema, peripheral vascular disease, spontaneous pneumothorax, and tobacco abuse.

2.  Prior authorization from VA was not granted for this private treatment.

3.  The Veteran is not service connected for any disability.  

4.  As of November 13, 2009, the preponderance of the available medical evidence shows that it was safe and feasible to transfer the Veteran to a VA Medical Center.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at St. Elizabeth Medical Center from November 13, 2009 to November 24, 2009 have not been met.  38 U.S.C.A. §§  1725, 1728, 5107(b) (West 2014); 38 C.F.R. §§  3.102, 17.53, 17.120, 17.121, 17.1000-1008 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses incurred when he sought treatment for shortness of breath at St. Elizabeth Medical Center in Utica, New York from November 12, 2009 to November 24, 2009.  VA denied this claim in a May 2010 decision based on the determination that, after the first day of treatment, "VA facilities were feasibly available to provide the care."  Upon further review in May 2010, VA confirmed its decision and noted that there was "no documentation that St. Elizabeth Medical Center made a reasonable attempt to transfer [the Veteran] to a VA facility."

Federal statutes and VA regulations offer several avenues by which a veteran can claim payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities.  The Veteran does not argue, and the record does not show, that the appellant sought or received authorization from any VA Medical Center prior to seeking emergency services at St. Elizabeth Medical Center on November 12, 2009 or within 72 hours afterward.  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§  17.52, 17.53 and 17.54 (2014) for contracted medical services at a non-VA facility.  

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. §  1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. §  1728; 38 C.F.R. §  17.120.    

The Veteran has never been service connected for any disability and there is nothing in the record to indicate that he was participating in a rehabilitation program.  As such, there are no grounds for relief under 38 U.S.C.A. §  1728.  

Reimbursement for unauthorized medical expenses may also be claimed pursuant to 38 U.S.C.A. §  1725 and 38 C.F.R. §§  17.1000-1008.  To be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. §  1728 for the emergency treatment provided.  38 U.S.C.A. §  1725; 38 C.F.R. §  17.1002.  

In its May 2010 decision, the Canandaigua VA Medical Center found that the first day of treatment was for an appropriate emergency but found that, after that point, VA transportation to a VA facility for treatment was a feasible option.  The provisions of 38 C.F.R. §  17.1005(c) clarify what is necessary to entitle a veteran to reimbursement for continued non-VA treatment once a veteran's condition has stabilized sufficiently to end the emergency.  The non-VA facility must notify VA that the veteran can be safely transferred and must make and document reasonable attempts to request transfer; entitlement to reimbursement for continued care is then in order, but only if the VA facility refuses transfer.  Id.

The Veteran concedes that a VA facility was nearby and apparently does not contest VA's determination that a transfer would have been feasible.  The Veteran instead argues that VA had a duty to notify him or St. Elizabeth Medical Center of the need for a transfer.  The applicable law gives rise to no such duty.  38 C.F.R. §  17.1005(c) places the onus squarely on the non-VA facility to notify VA of the possibility of transfer and to request transfer.  The Veteran is presumed to know the content of and is bound by agency regulations, regardless of the state of his actual knowledge.  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  It was therefore the Veteran's responsibility to inform St. Elizabeth Medical Center of the need to transfer him if feasible.  

As there is no evidence that St. Elizabeth Medical Center notified VA of the possibility of transfer or requested transfer to a VA facility, the requirements for reimbursement for continued care of a veteran whose condition has stabilized have not been met.  The appeal in this matter must be denied.  

The Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.   


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at St. Elizabeth Medical Center from November 13, 2009 to November 24, 2009 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


